 

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF OHIO

 

WESTERN DIVISION
UNITED STATES OF AMERICA, ) Case No. 1:12 CR 285
)
)
Plaintiff, ) JUDGE DONALD C, NUGENT
-VS- )
) MEMORANDUM OPINION
BRIAN CARNEGIE, } AND ORDER
)
Defendant. )

This case is before the Court on Defendant, Brian Carnegie’s Motion for Modification or
Reduction of Sentence pursuant to 28 U.S.C. § 2255, and his request to appoint counsel. (ECF #
1985, 1996). Mr. Hill previously filed a §2255 motion to vacate on July 8, 2016, which was
denied. (ECF #1672, 1687). In 2017, almost a year after the denial of his motion, Mr. Carnegie
filed a request with the Sixth Circuit Court of Appeals for authorization to file a second or
successive motion to vacate The Sixth Circuit denied his request. (ECF #1792),

Section 2255 provides that:

A second or successive motion must be certified as provided in section 2244 by a panel
of the appropriate court of appeals to contain —

(1) newly discovered evidence that, if proven and viewed in light of the
evidence as a whole, would be sufficient to establish by clear and
convincing evidence that no reasonable factfinder would have found
the movant guilty of the offense; or

 

 

 
 

(2) a new rule of constitutional law, made retroactive to cases on
collateral review by the Supreme Court, that was previously
unavailable.

See 28 U.S.C. § 2255(h).

Because Mr. Hill has failed to receive authorization from the Sixth Circuit to file this
second or successive §2255 motion, the motion may not be reviewed by the Court. Therefore, the
Clerk of Court is directed to transfer Mr. Hill’s instant motion to the Sixth Circuit Court of
Appeals pursuant to Jn re Sims, 111 F.3d 45, 47 (6th Cir. 1997), Mr. Carnegie’s Request to

Appoint Counsel (ECF #1996) is denied as moot.

IT IS SO ORDERED.

will flys

Donald C. Nugent
) United States District Judge

 

 
